Citation Nr: 0915568	
Decision Date: 04/24/09    Archive Date: 04/29/09

DOCKET NO.  99-20 738	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an initial rating in excess of 70 percent 
for post-traumatic stress disorder. 

2.   Entitlement to an increased rating greater than 60 
percent for residuals of a back injury with degenerative disc 
disease.  


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

J. Francis, Associate Counsel



INTRODUCTION

The Veteran served on active duty from August 1966 to April 
1970. 

This appeal comes before the Board of Veterans' Appeals 
(Board) from an August 1998 rating decision of a Department 
of Veterans Affairs (VA) Regional Office (RO) that granted 
service connection and a 30 percent rating for post-traumatic 
stress disorder.  

In a September 1999 substantive appeal, the Veteran requested 
a hearing before the Board sitting at the RO, but he withdrew 
the request in June 2003.  

In August 2001, the RO granted an increased initial rating of 
70 percent for PTSD.  

In July 2005 and in June 2008, the Board remanded the claims 
for further development.  In October 2008, the RO in 
Huntington, West Virginia, granted an increased rating of 100 
percent for PTSD, effective May 2, 2002.  The claims are now 
before the Board for adjudication.  

The issue of an initial rating in excess of 70 percent for 
PTSD prior to May 2, 2002 is addressed in the REMAND portion 
of the decision below and is REMANDED to the RO via the 
Appeals Management Center (AMC) in Washington, D.C.


FINDING OF FACT

In correspondence in April 2009, the Veteran withdrew his 
appeal of the claim for a rating in excess of 60 percent for 
residuals of a back injury with degenerative disc disease.  





CONCLUSION OF LAW

The criteria for withdrawal of the Substantive Appeal for the 
issue of a rating in excess of 60 percent for residuals of a 
back injury with degenerative disc disease have been met.  38 
U.S.C.A.§ 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 
20.202, 20.204 (2008).

REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege 
specific error of fact or law in the determination being 
appealed.  A substantive appeal may be withdrawn in writing 
or on the record at a hearing at any time before the Board 
promulgates a decision. 38 C.F.R. § 20.202.  Withdrawal may 
be made by the appellant or by his or her authorized 
representative. The appellant or his representative may 
withdraw all or specified issues on appeal.  38 C.F.R. § 
20.204.

In writing in April 2009, the Veteran withdrew his appeal of 
the issue of a rating in excess of 60 percent for residuals 
of a back injury with degenerative disc disease.  Therefore, 
with respect to this issue, there remain no allegations of 
errors of fact or law for appellate consideration.  
Accordingly, the Board does not have jurisdiction to review 
the appeal of that issue and that appeals is dismissed.


ORDER

The appeal of entitlement to a rating in excess of 60 percent 
for residuals of a back injury with degenerative disc disease 
is dismissed.   


REMAND

In October 2008, after review of additional evidence 
developed on remand, the RO granted an increased rating of 
100 percent for PTSD, effective May 2, 2002, the date of a 
medical examination by a private physician.  The RO indicated 
that the increased rating was considered a full grant of 
benefits sought on appeal and did not issue a supplemental 
statement of the case.  However, the issue on appeal is the 
initial rating assigned since the effective date for service 
connection on January 5, 1998.  

The agency of original jurisdiction will issue a supplemental 
statement of the case if, pursuant to a remand by the Board, 
it develops evidence or cures a procedural defect unless the 
only purpose is to assemble records previously considered and 
discussed in a statement of the case or supplemental 
statement of the case or the Board specifies that a 
supplemental statement of the case is not required.  
38 C.F.R. § 19.31 (c) (2008).  

In a June 2008 remand, the Board directed additional 
development, readjudication, and the issuance of a 
supplemental statement of the case should the decision be 
adverse to the Veteran.  In this case, the Veteran timely 
appealed the assignment of the initial rating in August 1998.  
The October 2008 decision granted an increased staged rating 
but assigned a staged rating at a date later than the date 
effective for service connection.  Therefore, the full 
benefit sought has not been granted, and a supplemental 
statement of the case is necessary prior to proceeding with 
adjudication.    

Accordingly, the case is REMANDED for the following action:

Provide the Veteran and his 
representative with a supplemental 
statement of the case and an opportunity 
to respond.  Thereafter, return the case 
to the Board as appropriate.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals








 Department of Veterans Affairs


